HALL, Judge.
Glenn Harris challenges his conviction of sale of cocaine within one thousand feet of a school. We only find merit in his contention that he was twice put in jeopardy when he was resenteneed after having begun to serve his original, legal sentence. Troupe v. Rowe, 283 So.2d 857 (Fla.1973); State v. Wagner, 495 So.2d 283 (Fla. 2d DCA 1986).
Accordingly, we reverse Harris’s sentence and remand with directions that his original sentence be reinstated.
RYDER, A.C.J., and FRANK, J., concur.